Citation Nr: 0205616	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  01-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for atopic dermatitis.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for deformity of the 
right little finger, currently evaluated as 0 percent 
disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's service-connected low back 
disorder.

6.  Entitlement to an increased rating for impairment of 
rectal and anal sphincter control, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with sleep disorder and fatigue. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant had active military service from May 1971 to 
September 1998, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.

The issues presently on appeal come to the Board of Veterans 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board notes that by his August 2000 notice of 
disagreement (NOD), the veteran had initiated appeals with 
regard to additional issues not listed above.  These include: 
entitlement to service connection for an undiagnosed illness 
characterized by chronic fatigue/sleep disorder; entitlement 
to service connection for an undiagnosed illness 
characterized by an irritable colon, nausea, diarrhea and 
dumping syndrome; and entitlement to higher ratings for 
hemorrhoids, keloid scars, migraine headaches, hypertension, 
and scars on the left knee.  Subsequent to that NOD, higher 
ratings were assigned for each of these conditions.  As the 
veteran never submitted a substantive appeal following the 
January 2001 statement of the case (SOC) with regard to any 
of these claims for higher ratings, those issues are not 
before the Board at this time.  Likewise, the issues 
involving service connection for undiagnosed illnesses are 
also not on appeal at this time for lack of a substantive 
appeal.  Moreover, the Board points out that physicians have 
attributed fatigue and sleep problems to the veteran's 
service-connected PTSD, and bowel problems including nausea, 
diarrhea, and dumping syndrome, to conditions for which 
service connection was granted in June 2001.  Accordingly, 
appeals initiated with regard to service connection for those 
conditions are now moot. 

The RO granted an increased rating to 10 percent for the 
veteran's service connected low back disorder in December 
1999.  In August 2000, the veteran submitted a statement 
expressing disagreement with that evaluation.  Despite this 
NOD, the issue has not been developed for appellate review.  
As such, it is addressed below in the REMAND portion of this 
document.

In an October 2001 rating action, the decision review officer 
continued and confirmed a 10 percent rating for impairment of 
rectal and anal sphincter control.  By this rating action, 
the decision review officer also continued and confirmed a 
previously assigned 30 percent evaluation for PTSD with sleep 
disorder and fatigue.  In a November 2001 statement, the 
veteran's service representative indicated disagreement with 
these evaluations.  These issues have also not been developed 
for appellate review.  As such, they too are addressed below 
in the REMAND portion of this document. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims on appeal has been 
obtained by the RO.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  The veteran's skin condition on the middle-upper arms and 
neck has been attributed to the diagnoses of atopic 
dermatitis.

4.  The veteran's atopic dermatitis developed after 
separation from service, no medical evidence on file relates 
the disorder to any aspect of the veteran's period of 
service, and this condition is not one that can be presumed 
to have had its inception during service. 

5.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by X-ray evidence of 
severe arthritis, synovial hypertrophy, diminished range of 
motion with extension limited to 10 degrees and flexion 
limited to 75 degrees, moderate to moderately severe pain on 
instability testing with no obvious ligamentous laxity, and 
additional functional impairment due to loss of joint 
excursion in the knees, strength, speed, coordination, and 
endurance during periods of aggravation.

6.  The record reflects that the veteran's service-connected 
for degenerative joint disease of the right knee is 
manifested by X-ray evidence of mild arthritis, synovial 
hypertrophy, diminished range of motion with flexion limited 
to 85 degrees, moderate to moderately severe pain on 
instability testing with no obvious ligamentous laxity, and 
additional functional impairment due to loss of joint 
excursion in the knees, strength, speed, coordination, and 
endurance during periods of aggravation.

7.  The veteran's service-connected disorder of the right 
little finger includes a slight cortical deformity involving 
the distal shaft of the proximal phalanx and complaints of 
pain, limited grip strength, an inability to fully extend 
that finger, and disfigurement, but with no evidence of 
extremely unfavorable ankylosis.



CONCLUSIONS OF LAW

1.  Atopic dermatitis was neither incurred in nor aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, and 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 and 3.317 (2001).

2.  The veteran does not have a skin disorder other than 
atopic dermatitis that is due to or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107  (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2001).

3.  The schedular criteria for a separate 20 percent rating 
in addition to the veteran's current 20 percent rating for 
service-connected degenerative joint disease of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, 
including Diagnostic Codes 5003, 5010, 5257, and 5261 (2001).

4.  The schedular criteria for a separate 20 percent rating 
in addition to the veteran's current 10 percent rating for 
service-connected degenerative joint disease of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, 
including Diagnostic Codes 5003, 5010, 5257, and 5261 (2001)
 
5.  The schedular criteria for a compensable rating for the 
service-connected deformity of the right fifth finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, including Diagnostic Codes 
5219 and 5227 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that VA has  fully complied with the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Board finds 
that the issues addressed in this decision involving service 
connection for atopic dermatitis and higher ratings for 
degenerative joint disease of the right knee, degenerative 
joint disease of the left knee, and ankylosis of the right 
little finger can also be addressed at this time.  The file 
contains records from the veteran's period of service, and 
records of post service treatment for symptoms related to his 
alleged atopic dermatitis and his service-connected 
degenerative joint disease of the knees and ankylosis of the 
right little finger.  There is no indication of the existence 
of any outstanding Federal government or other record that 
could substantiate the veteran's claims.

Also the veteran has been provided numerous VA examinations 
and he has taken the opportunity to testify at a hearing 
before a regional officer at the RO.  

In addition, the veteran was provided copies of rating 
decisions explaining why his claim for service connection and 
higher ratings were denied.  Furthermore, through the January 
2001 SOC and June 2001 supplemental statement of the case 
(SSOC), the veteran has been advised of the laws and 
regulations regarding service connection and increased 
ratings, as well as the fact that specific medical opinions 
are necessary to link a claimed disorder to service.  These 
communications clearly explain the veteran's rights and 
responsibilities, inform him of the laws and regulations 
involved in his claims, and advise him of the evidence needed 
to substantiate his claims.

There is no indication that there is any existing evidence 
that could substantiate the claims that has not been 
obtained.  Accordingly, while the RO has not sent notice as 
set forth in (3) above describing how the tasks of developing 
the record are allocated, it has gone beyond this requirement 
by actually obtaining all the evidence.  Accordingly, in 
light of all of these considerations, the Board finds that it 
is not prejudicial to the veteran to proceed to adjudicate 
the claims on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


II.  Factual Background

Review of the veteran's service medical records does not 
reveal any complaints or findings indicative of atopic 
dermatitis.  An October 1973 record showed that the veteran 
was treated for a scaly skin irritation on his scrotum and 
upper thighs that was irritated by his "jock" when playing 
football.  An August 1981 record noted treatment for 
complaints of "knots" on the neck, lesions on the penis, 
and dry skin on the hands.  Objective findings at that time 
included small papular grayish lesions on the cervical 
occipital area, almost imperceptible macular lesions on the 
penis and vesicular eruptions on the hands.  The assessments 
were keratosis pilaris on the neck and pompholyx on the 
hands.  A September 1981 record indicated that the veteran 
was seen for complaints of a severe rash in the groin area.  
Physical examination revealed shallow encrusted ulcers on the 
penis and scrotum that were mildly tender.  Subsequent 
service medical records reveal that the veteran had treatment 
on a number of occasions during service for acne keloidis 
nuchae.  The records do not show treatment for any other skin 
disorders on the arms or neck during service.  On his May 
1998 examination prior to separation, the veteran's skin was 
evaluated as normal.  On his May 1998 report of medical 
history, the veteran checked "yes" next to skin diseases 
and identified the problem as keloid formations.

Review of the veteran's service medical records reveals that 
the veteran underwent treatment for right and left knee 
problems during service.  He underwent left knee arthrotomy 
in October 1982 due to a large erosion over the femoral 
condyle.  The diagnosis was osteochondritis of the medial 
femoral condyle with a large erosion.  The veteran was 
assessed with degenerative joint disease, bilateral knees in 
February 1997.  He underwent left knee arthroscopic 
debridement and lavage in May 1997.  On examination in May 
1998, the left knee was found to exhibit range of motion from 
5 degrees extension to 100 degrees flexion, with crepitus and 
medial knee tenderness to palpation.  The right knee showed 
positive patellar inhibition sign and crepitus with range of 
motion from 5 degrees on extension to 120 degrees on flexion.  

Service medical records reveal that the veteran sustained an 
avulsion fracture with torn ligaments at the PIP (proximal 
interphalangeal) joint of the right 5th finger in December 
1988.  The veteran was found to have incomplete extension and 
deformity of the right 5th finger at the separation 
examination in May 1998.

By way of an October 1998 rating action, the RO granted 
service connection for degenerative joint disease of the 
right knee and degenerative joint disease of the left knee, 
assigning a 10 percent rating for disability to the left 
lower extremity and a noncompensable rating for disability on 
the right.  Through this decision, the RO also granted 
service connection with a noncompensable rating for deformity 
of the right little finger. 

In a December 1998 statement, the veteran indicated that he 
had a new condition which he identified as psoriasis on the 
left side of his neck.  A December 1998 VA outpatient 
treatment record showed that the veteran was treated for a 
rash on his neck described as a two by two-inch area of 
raised lesions.  He indicated that there was no drainage, 
that the area itches and that he had the problem for about 
one week.  It evidently started small and was getting bigger.  
The veteran was next seen for skin complaints in May 1999.  
The diagnosis at that time was probable atopic dermatitis.

On VA examination in June 1999, the examiner noted the 
veteran's history of left and right knee problems.  His 
present complaints were noted to include bilateral knee pain 
with walking and climbing stairs, swelling with activity, 
occasional right knee locking, and tenderness to the touch 
over the right patella.  The left knee was noted to be 
negative for giving out.  Physical examination of the knees 
revealed that the veteran's ligaments were all intact 
bilaterally and that there was pain at the posterior cruciate 
ligament and the medial collateral ligament.  With regard to 
the right fifth finger deformity, the examiner noted that the 
veteran received an injury to that finger during a sporting 
event in 1989.  The finger was reportedly twisted back  It 
was treated with a finger splint.  The examiner noted that 
ten years later, the veteran was X-rayed and it showed an O 
fracture of the right fifth finger.  She found that the 
veteran did not have any pain in this finger and that he was 
concerned because of the enlargement of the intermetacarpal 
phalangeal joint.  The diagnoses included degenerative joint 
disease of the left knee with arthralgia of the right knee 
and status post fracture of the fifth right finger.       

The report of June 1999 VA X-rays of the right hand revealed 
a slight cortical deformity seen involving the distal shaft 
of the proximal phalanx of the right little finger presumably 
the result of previous trauma in the form of a fracture.  
Otherwise, the bone including both adjacent joints appeared 
completely unremarkable as do the other bones of the right 
hand including joints.  The impression was essentially normal 
right hand series, with minimal post-traumatic sequelae 
presumably involving the proximal phalanx of the right small 
finger.

In September 1999, the RO denied the veteran's claim for 
service connection for atopic dermatitis and granted an 
increase to 10 percent for his service-connected right knee 
degenerative joint disease.

In an October 1999 statement, the veteran indicated that he 
had residual disability due to his inservice right little 
finger injury.  The veteran noted that he could make a fist 
but that he had pain and could not hold with a tight grip.  
The veteran also asserted that his atopic dermatitis was the 
result of some sort of bug or preventive medication or drug 
used during the Gulf War.  He stated that the dermatitis was 
very painful and discomforting and that the medication for 
the condition was soiling his clothing.  He stated that this 
was psoriasis and not just a rash.

On VA examination in November 1999, the veteran reported 
bilateral knee pain for which he took Motrin, Indocin and 
Tylenol Arthritis.  He also noted left knee swelling and 
locking.  The veteran indicated that he had a skin rash on 
the right and left forearms and posterior neck.  He indicated 
that he has had constant itching pustules that bleed pus on 
his forearms and neck ever since the Gulf War.  He was 
prescribed Fluocinicide cream 0.05%.  On physical 
examination, it was noted that the veteran had areas of 
pustules on his right and left forearms.  Some had little 
areas of pus, and they were concentrated on the extensor 
surfaces on the right and left arms.  The examiner reported 
that the veteran did have some secondary lesions where he had 
scratched as well as some crust scabs.  The skin color on the 
healed lesions was noted to be much darker than his other 
skin.  On each arm there were multiple pustules which were 
about 1-2 millimeters in diameter and circular in shape.  The 
position of the lesions was noted to be confluent and 
localized.  It was noted that there were also attached 
photographs.  Physical examination of the right knee revealed 
a small deformity in the form of a bulge over the right 
patella.  There was no genu valgum and no genu varum.  
Palpation did reveal some effusion and a bulge.  The right 
knee ligaments were all found to be intact without laxity.  
Neurorvacula was found to be intact to the toes.  There was 
no crepitus, and range of motion was measured from 15 degrees 
on hyperextension to 70 degrees on flexion.  The veteran 
complained of pain on range of motion testing.  The left knee 
was reportedly in anatomical alignment.  There was no genu 
valgum and no genu varum.  Palpation revealed slight 
effusion, less than on the right.  Ligaments were intact 
without laxity.  Neurovascula was intact.  No crepitus was 
noted and the veteran had hyperextension to 15 degrees and 
flexion to 80 degrees.  Diagnoses included degenerative joint 
disease right and left knee and pruritic skin rash with 
pustules claimed as an undiagnosed illness.  The impression 
on November 1999 X-rays of the knees was severe narrowing of 
medial joint compartment as well as associated degenerative 
spurring, particularly evidence involving the left 
patellofemoral joint, and similar but less severe changes 
involving the opposite right knee.  

By a December 1999 decision, the RO continued and confirmed 
the 10 percent disability ratings assigned the veteran's 
right and left knee disorders and again denied his claim for 
service connection for atopic dermatitis.  

In a January 2000 statement, the veteran asserted that his 
knee disorders were severe enough to warrant higher ratings.  
With regard to the skin condition on his upper arms and neck 
the veteran stated that during his last C & P follow-up 
examination he was informed that this was "the same skin 
conditions that other Gulf War Veterans are complaining of."  
He stated that he had been given topical creams and ointments 
to put on it and pills to take to hold down the itching.  

In a March 2000 statement, the veteran indicated that he 
wished to file a claim for increased ratings for his 
bilateral degenerative joint disease and his deformity of the 
right little finger.  He also noted that he wanted to reopen 
his claim for service connection for atopic dermatitis.  

On VA examination in March 2000, it was noted that the 
veteran had complaints of a skin rash as an undiagnosed 
illness.  His rash was noted to be much worse today than in 
November with some secondary infection.  He had topical 
medication over it and photographs dated in March 2000 
reportedly showed skin discoloration on the neck and the 
arms.  Physical examination of the skin revealed areas on the 
right and left forearms where there were pustules, with a few 
white heads over the extensor surfaces and a concentration on 
the extensor surface of the right and left arms, and some 
over his right and left deltoids.  There were also some 
secondary lesions and patches where he had scratched with 
crust and scabbing.  The skin color on the healed lesions was 
noted to be a little darker than the other skin.  On the 
right and left arms there were multiple pustules, which were 
confluent with an erythematous base.  They were about 1-2 
millimeters in diameter and circular in shape.  There were 
darker colored, more healed patches that were hyperpigmented.  
There was no oozing today.  The position of the lesion was 
confluent and localized.  The veteran also had 
pseudofoliculitis barbae over his face and submental areas 
with lots of whiteheads.  The diagnoses included undiagnosed 
illness characterized by an atopic dermatitis-like rash 
scattered over the extensor surfaces of his arms, right and 
left.  
 
In a July 2000 decision, the RO denied the veteran's claim 
for service connection for atopic dermatitis.  The RO found 
that the latest VA examination identified the skin condition, 
which was claimed as an undiagnosed illness, as atopic 
dermatitis.    

On his August 2000 NOD, the veteran indicated that his 
degenerative joint disease in the knees has worsened and that 
these disorders are currently manifested by severe arthritis, 
limitation of motion, intermittent swelling and instability, 
producing limitation of activity and continuous pain.  He 
stated that the physician who performed the knee surgery in 
1997 opined that he would eventually need knee replacement 
surgery.  The veteran repeated earlier stated contentions 
regarding his skin condition.  The veteran also stated that 
he now has a severe disfigurement with his right little 
finger and pain and discomfort in making a fist.  

The RO again denied service connection for atopic dermatitis 
by way of a November 2000 decision.   

VA outpatient treatment record dated in October 2000 
indicated that a clothing allowance was justified because of 
staining from ointment used to treat atopic dermatitis and 
hemorrhoids, which are service-connected.  Staining 
reportedly  ruined shirts and undershorts.  Outpatient 
treatment record from December 2000 showed ongoing treatment 
for skin symptoms.  The diagnosis at that time was atopic 
dermatitis.  

In a December 2000 statement, the veteran essentially 
repeated assertions noted above.  He noted that his right and 
left knee disorders continued to worsen and that his skin 
problems and his disability of the right little finger also 
persisted.

The veteran testified at a hearing before a decision review 
officer at the RO in February 2001.   In his hearing, the 
veteran indicated that objective findings on the November 
1999 examination showed that he had right knee 
"hyperextension to 15 degrees," which actually meant that 
he was limited to 15 degrees of extension and as such should 
be given a 20 percent rating for that knee.  The veteran 
stated that his left knee problem was very painful, that he 
had swelling, and that he continue to take Motrin and Indocin 
to cover up the pain.  With regard to the right little 
finger, the veteran testified that his injury was to the 
proximal joint and not the distal joint.  It was noted that 
he could form a fist but that it the finger did not go all 
the way to the palm.  He indicated that he could not type 
with the finger.  He demonstrated that he could touch the 
finger to the thumb and he stated that several of the joints 
in that finger had frozen up.  Turning to his claim for 
service connection for atopic dermatitis, the veteran stated 
that while he did not submit a claim until December 1998, the 
condition actually began in November 1998, one month after 
getting out of service.  Follow up records reportedly showed 
that veteran had post-service treatment for the problem.  The 
veteran indicated that he did not have the problem during 
service and that no dermatologist has ever said that this 
skin problem was related to the skin condition on his face.  
The veteran basically contended that the skin condition in 
question must have been the result of something that he was 
exposed to in the Persian Gulf.    

In a February 2001 statement submitted at the time of the 
hearing, the veteran indicated that he was seeking a 30 
percent disability rating for his left knee and a 20 percent 
disability rating for the right knee.  

On VA examination in April 2001, the veteran reported that 
his left knee still gives way every other day and locks 
intermittently with walking.  He stated that his right knee 
has been hurting worse since his operation on the left knee.  
The veteran indicated that the right knee also gave way and 
locked intermittently with walking.  Both knees have 
arthritis.  Physical examination revealed mild synovial 
hypertrophy of both knees, left greater than right.  The left 
knee measured 41 centimeters in circumference and the right 
measured 39.5 centimeters.  There were well-healed 
arthroscopic ports noted across the left knee, and a wide 
scar on the left medial knee just medial to the patella.  
Findings on range of motion testing of the knees included:  

The right knee has range of motion from 0 
degrees of extension to 85 degrees of 
flexion, lacking 45 degrees of full 
flexion; extension was normal.  The left 
knee lacks 10 degrees of full extension 
and flexes through a range of motion from 
10 degrees of flexion to 75 degrees of 
flexion, lacking 65 degrees of full 
flexion.  There is no obvious laxity to 
anterior drawer, posterior drawer, or 
medial or lateral collateral ligament 
testing, although these tests are quite 
tender and painful for this individual.  

On the April 2001 VA examination, subjective complaints 
regarding atopic dermatitis included flares of itchy, crusty 
patches of erythematous skin on the neck and arms.  The 
veteran had been seen in dermatology at the VA hospital where 
he was diagnosed with atopic dermatitis with no obvious cause 
found.  It was noted that he took topical and oral medication 
for the condition, and that he has pustules along both arms 
with active lesions present at this time on his neck.  
Physical examination of the skin revealed an erythematous 
raised patch of skin on the right lateral neck measuring 2 
centimeters by 4 centimeters, hyperpigmented papules in the 
deltoid region of the lateral forearms and upper arms, and 
some lesions noted across the base of the neck.  It was noted 
that the veteran was seen in May 1999 by the dermatology 
clinic, and that the diagnosis was atopic dermatitis.  
Another diagnosis was reportedly rash dermatitis.  The 
examiner indicated that the consensus appeared to be that the 
rash was atopic dermatitis.  The assessment in April 2001 
included degenerative joint disease of the bilateral knees, 
status post operative left knee repair, and atopic 
dermatitis.  At the end of the examination report, in 
response to specific questions, the examiner indicated that 
the veteran has loss of approximately 10 degrees of extension 
in his left knee and no loss of extension in his right knee.  
The examiner indicated that the examination did not show 
ligamentous laxity, and he found that the veteran's pain 
complaints were on the order of the magnitude of moderate to 
moderately severe.  In response to a question regarding the 
likelihood of a relationship between atopic dermatitis and 
the veteran's years of military service, the physician 
reported that there were no environmental causes that were 
known for atopic dermatitis and that this was thought to be 
primarily a hereditary disease.  He further stated that 
"[g]iven that there are no known external environmental or 
occupation causes of atopic dermatitis, I cannot make a 
determination if this is likely due to military service and, 
therefore, I must default to the conclusion that it is 
unlikely that this is related to military service."  
Responding to a question regarding functional impairment due 
to pain, the examiner indicated that the veteran did "have 
functional impairment additionally due to fluctuation of 
symptoms in his knees, loss of his joint excursion in his 
knees, strength, speed, coordination, and endurance at a 
factor of 20 percent during times of exacerbation."

April 2001 X-rays revealed bilateral degenerative joint 
disease of the knees with the left knee showing severe 
degenerative joint disease and joint space narrowing and 
osteophyte formation on the medial knee joint and on the 
patello-femoral joint.  In addition there was an 
osteochondral defect noted in the medial femoral condyle 
which may represent an area of osteochondritis dessicans or a 
post traumatic osteochondral fracture which has healed.  
Findings in the right knee included joint space narrowing of 
the medial knee joint and a petello-femoral joint with 
osteophyte formation seen on the tibial spines.  The 
impression was mild degenerative joint disease of the right 
knee and severe degenerative joint disease of the left knee 
with possible osteochondritis dessicans of the medial femoral 
condyle.

By way of a June 2001 rating action, the RO increased to 20 
percent the evaluation assigned the veteran's service-
connected left knee disorder and continued and confirmed the 
10 percent rating already in effect for the right. 

In a statement on his July 2001 VA Form 9, the veteran 
indicated that there was a linkage between his atopic 
dermatitis and service.  He stated that he was treated during 
service for a similar condition in October 1973, August 1981 
and September 1981.  He asserted that the dermatologist 
diagnosed these conditions the same as his current condition 
and prescribed like medication.  The veteran indicated that 
examination of his right little finger did not take into 
account limited use, limited flexion and constant pain in the 
joint where the deformity is located.  He stated that it has 
weakened his grip and prevented him from using a computer 
keyboard at full capacity.  The veteran asserted that he has 
limitation of motion and ankylosis and disfigurement present 
in the right little finger.  He contended that his right and 
left knee conditions have grown worse, involving pain, 
limited flexion and locking.  

With his VA Form 9, the veteran submitted a July 2001 
statement signed by four people that he asserts are witnesses 
to instances where his right and left knees have locked up 
requiring him to force the movement in his knee joint.  

In a February 2002 brief, the veteran's service 
representative raises no new specific contentions.


III.  Analysis

A.  Service Connection for atopic dermatitis 

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a) (2001).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be allowed on a 
presumptive basis for certain disorders, such as scleroderma 
and chloracne, if that disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Furthermore, service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that the term "disability" as used in 38 U.S.C.A. § 1110 
(West 1991), refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 2001); 38 C.F.R. 
§ 3.317(a)(1) (2001); 66 Fed Reg. 56,614 (Nov. 9, 2001) 
(interim final rule amending 38 C.F.R. § 3.317 to extend the 
presumptive period).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  
Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving skin. 38 C.F.R. § 
3.317(b)(2).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran initially asserted that in the 
months shortly after separation from active duty he developed 
a new skin problem on the neck and the middle-upper arms, 
which he believed was psoriasis or an undiagnosed illness 
related to exposure to something while serving in the Persian 
Gulf.  Subsequently, during his November 1999 VA examination, 
he indicated that he had the skin rash on the forearms and 
the neck since the Gulf War.  More recently, the veteran 
essentially contended that his current condition on the neck 
and arms is the same skin problem for which he had treatment 
during service in 1973 and 1981.  As will be explained below, 
while the Board does not doubt the veteran's good faith 
belief in his theories of entitlement to the benefit sought, 
the Board finds that the medical evidence supports none of 
them.

Turning first to the veteran's claim that his current skin 
disorder is representative of disability due to an 
undiagnosed illness stemming from service in the Persian Gulf 
for which he is entitled to service connection under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board notes that 
the veteran did have service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Service connection 
for disability due to an undiagnosed illness, however, is 
only permitted when the disability "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  In 
this case, the Board finds that VA physicians have attributed 
the skin symptomatology to a known clinical diagnosis, atopic 
dermatitis.  As such, service connection as due to an 
undiagnosed illness is not warranted.  

While one post-service diagnosis noted the veteran's skin 
problem was a pruritic skin rash with pustules claimed under 
undiagnosed illness (November 1999 VA examination report) and 
another indicated that the condition was an undiagnosed 
illness manifested by atopic dermatitis-like rash (March 2000 
VA examination report), the consensus of diagnoses has 
clearly identified the veteran's new skin disorder on the 
neck and arms as atopic dermatitis.  See the VA examination 
reports dated in April 2001 and March 2000 and the VA 
outpatient treatment records dated in December 2000 and May 
1999.  

Since the current skin problem has been diagnosed by 
examining physicians as atopic dermatitis, it is not an 
undiagnosed illness.  As such the Board finds that service 
connection cannot be granted for the skin condition as an 
undiagnosed illness under the provisions of  38 C.F.R. § 
3.317.  See 38 C.F.R. § 3.317(a)(1)(ii).

Addressing the claim for service connection for a skin 
disorder on a direct basis, the Board initially notes that 
the veteran was not treated for atopic dermatitis at any 
point during service.  Despite the veteran's contentions that 
his current problems with the skin rash on the forearms and 
the neck have persisted since the Gulf War or were related to 
the skin problems treated in 1973 and 1981, service medical 
records do not support such findings.  Careful review of the 
veteran's service medical records reveals that while the 
veteran had treatment for various skin problems during 
service, these skin problems were all attributed to disorders 
unrelated to atopic dermatitis.  A number of service medical 
records showed inservice treatment for acne keloidis nuchae, 
an unrelated condition for which the veteran is already 
service-connected.  Additional pertinent inservice treatment 
was shown by service medical records to involve: a rash and 
irritation on the groin, which was related to irritation from 
his "jock" when playing football (October 1973); keratosis 
pilaris of the neck and pompholyx of the hands (August 1981); 
and a rash in the groin (September 1981).  While the veteran 
has asserted that his current atopic dermatitis on the arms 
and neck is the same disorder treated during service, the 
service medical records do not show this to be the case.

Medical records from December 1998 show that the veteran 
first developed atopic dermatitis on the middle-upper arms 
and neck in the months shortly after separation from active 
duty.  The Board notes that in his initial 1998 statement 
regarding this condition, the veteran himself reported that 
he had the problem for only a week.  While the veteran first 
claimed the condition was psoriasis, the skin condition has 
been clearly diagnosed by VA physicians as atopic dermatitis. 

The file contains no medical evidence indicating that the 
veteran's atopic dermatitis is related to service.  To the 
contrary, when specifically asked whether it was likely that 
the veteran's atopic dermatitis was caused by his 27 and one-
half years of service, the VA examiner performing the April 
2001 VA examination indicated that there were no 
environmental causes for atopic dermatitis and that this was 
thought to be primarily a hereditary disease.  He further 
stated that "[g]iven that there are no known external 
environmental or occupation causes of atopic dermatitis, I 
cannot make a determination if this is likely due to military 
service and, therefore, I must default to the conclusion that 
it is unlikely that this is related to military service."

In summary, the Board finds that symptoms of atopic 
dermatitis were not shown in service and that this condition 
developed after separation from service in 1998.   
Furthermore, medical evidence on file does not relate the 
current symptoms to any aspect of the veteran's period of 
active duty.  Direct service connection requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  There is no such evidence of record in this 
case.     
 
The Board also finds that service connection may not be 
granted on a presumptive basis even though atopic dermatitis 
was noted within a year of separation from service because 
this condition is not among those disorders listed in 
38 C.F.R. §§ 3.307 and 3.309 for which service connection may 
be presumed.

Furthermore, the Board finds that the medical evidence does 
not show, nor has the veteran asserted, that the current 
atopic dermatitis is related to or otherwise aggravated by 
the veteran's service-connected acne keloidis nuchae.  As 
such secondary service connection under 38 C.F.R. § 3.310(a) 
is not possible.  See Allen, supra.

Finally, the Board is of the opinion that because the 
evidence in this case is not in relative equipoise service 
connection may not be granted applying the "benefit of the 
doubt" rule.  38 U.S.C.A. § 5107(b).


B.  Claims for increased ratings

The veteran maintains, in substance, that the disabilities 
due to his service-connected degenerative joint disease of 
the left knee, degenerative joint disease of the right knee, 
and deformity of the right fifth finger are more disabling 
than reflected in the current ratings assigned 

The Board notes that it has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.  In assessing the degree of disability 
attributable to a service-connected disorder, the disorder is 
generally viewed in relation to its whole history.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claims are not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Where the particular disability 
for which the veteran has been service connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter Court) has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.


		1.  Degenerative joint disease of the left and 
right knees 

The veteran is currently service-connected for degenerative 
joint disease of the left and right knees, with a 20 percent 
disability rating assigned to the disorder of the left knee 
and a 10 percent disability rating assigned to that on the 
right.  These  disabilities are presently rated under the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5003-5010-
5261, for arthritis and limitation of extension.  The veteran 
contends, in essence, that the disorders in both knees have 
become more severe and that the bilateral symptoms include 
pain and functional loss, limitation of normal range of 
motion, instability, and locking.  

The veteran underwent his most recent VA examination in April 
2001.  At that time, X-rays revealed severe arthritis in the 
left knee and mild arthritis in the right.  While the 
examiner did not find any evidence of ligamentous laxity or 
instability, he did find objective evidence of bilateral 
synovial hypertrophy, diminished range of motion, and 
moderate to moderately severe pain complaints on instability 
testing as well as additional functional impairment due to 
loss of joint excursion in the knees, strength, speed, 
coordination, and endurance that the physician described as 
reaching a factor of 20 percent during times of aggravation.

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5010, traumatic arthritis is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  Under the provisions 
of that Code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by such findings as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71(a).

Normal range of motion of the knee is from 0 degrees 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2001). 

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

In this case, the findings on the veteran's last VA 
examination in April 2001 demonstrate that the veteran has 
active range of motion in the left knee from 0 degrees of 
extension to 85 degrees of flexion and in the right knee from 
10 degrees of extension to 75 degrees of flexion.  The 
objective results of range of motion testing indicate that 
neither flexion nor extension is limited to the extent 
required for a rating in excess of 20 percent for the left 
knee or 10 percent for the right.  If this were the only 
basis for evaluating the knee disorders, the veteran's claims 
for higher ratings would be denied.

The veteran's bilateral knee disabilities, however, can also 
be rated based on other pertinent symptomatology.  Knee 
impairment with recurrent subluxation and lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe. 38 C.F.R. § 4.71a, Code 5257. 

The Board acknowledges that the in a precedent opinion, the 
General Counsel of VA held that a veteran who has arthritis 
and instability in his knees may receive separate ratings 
under Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  

The Board further notes that any evaluation of 
musculoskeletal disability must also include consideration of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45, including 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).

Here, while the VA physicians have not identified objective 
evidence of true lateral instability, the Board is well aware 
of the veteran's longstanding complaints of instability and 
locking.  Furthermore, the Board has considered the recent 
statement submitted by the veteran with signatures of people 
who reportedly witnessed instances of locking and 
instability.  In this regard, however, the Board must point 
out that while these lay parties may well be able to describe 
behavior they observe, they are not competent to provide a 
medical opinion as to the cause of the behavior if the cause 
is not itself observable.  The interior structure of the knee 
is not observable to a lay party.  Thus, evidence from such 
parties could not establish the existence of locking or 
instability as the cause of the observed behavior.  In view 
of this circumstance, and in light of the disposition below, 
the Board does not believe that further pursuit of such 
evidence offers any reasonable possibility of changing the 
outcome of this matter to a more favorable determination.  
The Board does find it pertinent that the physician 
performing the April 2001 examination specifically pointed 
out that the veteran experienced moderate to moderately 
severe pain on instability testing and that he had additional 
functional impairment due to loss of joint excursion in the 
knees, strength, speed, coordination, and endurance described 
as reaching a factor of 20 percent during times of 
aggravation. 

With these medical findings of additional functional 
impairment and moderate to moderately severe pain on 
instability testing, the Board finds that, in addition to his 
current disability ratings under provisions for evaluating 
limitation of motion, the veteran should also receive 
additional evaluations for each knee under 38 C.F.R. §§ 4.40, 
4.45, and DeLuca.  The Board finds such additional functional 
impairment and pain are analogous to the level of disability 
under Diagnostic Code 5257 for evaluating knee impairment 
related to instability.  

As such, the Board finds that an additional 20 percent rating 
is warranted for both the right and left knees based on 
impairment from pain identified as moderate to moderately 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 and 
DeLuca, supra. 

Consequently, the veteran's claims for increased rating for 
both knees are granted.


		2.  Deformity of the right fifth finger 

The veteran essentially contends that the service-connected 
deformity of his right fifth finger warrants a compensable 
rating due to pain, limited grip strength, an inability to 
fully extend that finger, and disfigurement.   

Despite these contentions, the record reveals that the 
veteran's right fifth finger was capable of contraction and 
did not impede the veteran's ability to make a fist.  During 
his hearing he demonstrated that he could touch the finger to 
his thumb.  Furthermore, the Board notes that on examination 
in 1999, it was noted that the veteran did not have any pain 
in this finger and that he was concerned because of the 
enlargement of the intermetacarpal phalangeal joint.  The 
diagnosis at that time was status post fracture of the fifth 
right finger.  X-rays from June 1999 revealed only a slight 
cortical deformity seen involving the distal shaft of the 
proximal phalanx of the right little finger, otherwise, the 
bone including both adjacent joints appeared completely 
unremarkable.  The impression was essentially normal right 
hand series, with minimal post-traumatic sequelae presumably 
involving the proximal phalanx of the right small finger.

The veteran's service-connected deformity of the right fifth 
finger is currently rated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5227, for ankylosis of the finger.  
Under this provision favorable or unfavorable ankylosis of 
the right fifth (major) finger is rated as noncompensably 
disabling.  This is the maximum rating possible under this 
diagnostic code.  There is no other applicable Diagnostic 
Code under which the veteran right fifth finger deformity 
would warrant a compensable rating.

The Board points out that there is a note following 
Diagnostic Code 5227 indicates that extremely unfavorable 
ankylosis of the right fifth finger may be rated as an 
amputation and rated under Diagnostic Code 5156.  Also, there 
is a regulatory note following Diagnostic Code 5219 states 
that extremely unfavorable ankylosis of a finger exists if 
all the joints of the finger are ankylosed in extension or in 
extreme flexion or if there is rotation and angulation of 
bones. 38 C.F.R. § 4.71a, Diagnostic Code 5219, Note (a).

In this case, however, there is clearly no evidence of 
amputation of any portion of the right fifth finger.  There 
is also no indication of extremely unfavorable ankylosis of 
the finger as defined by the regulatory note following 
Diagnostic Code 5219.  As such there is no basis for a 
compensable rating under the note following Diagnostic Code 
5227. 

Although the evidence shows that the veteran fractured that 
finger in service, resulting in complaints of recurrent pain, 
impaired ability to grasp objects, reduced grip-strength, and 
fatigability, in the absence of "extremely unfavorable" 
ankylosis, a compensable rating is simply unavailable under 
the diagnostic code specifically dealing with disability 
involving the little finger (Code 5227).

As there is no showing of arthritis established by X-ray 
findings, a separate rating for arthritis under Diagnostic 
Code 5003 is not warranted.  Further, under 38 C.F.R. § 4.45, 
this joint is not considered major joint requisite to 
consideration.  Therefore a separate 10 percent evaluation is 
not for application under Diagnostic Code 5003.

The Board is aware of the veteran's assertion that he has 
pain and weakened movement of the right little finger.  
Furthermore, as noted above, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca, supra.  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5227, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration. See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
and 38 C.F.R. §§ 3.102, 4.3, but does not find the evidence 
is in approximate balance so as to warrant its application. 
The preponderance of the evidence is against the veteran's 
claim for a compensable  evaluation.


ORDER

The claim of service connection for atopic dermatitis is 
denied.

Entitlement to an increased rating in the form of a separate 
20 percent rating in addition to the veteran's current 20 
percent rating for degenerative joint disease of the left 
knee is granted.

Entitlement to an increased rating in the form of a separate 
20 percent rating in addition to the veteran's current 10 
percent rating for degenerative joint disease of the left 
knee is granted.

The claim of entitlement to a compensable rating for 
deformity of the right fifth finger is denied.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a NOD and completed by a 
substantive appeal after a SOC is furnished to the veteran.  
In essence, the following sequence is required:  There must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely- filed substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, and 20.203 (2001).

Here, the RO granted an increased rating to 10 percent for 
the veteran's service connected low back disorder in December 
1999.  While the veteran submitted a statement in August 2000 
expressing disagreement with that denial, it appears that no 
subsequent SOC was ever issued with regard to this issue.  

Also, by way of an October 2001 rating action, the decision 
review continued and confirmed a 10 percent rating for 
impairment of rectal and anal sphincter control and also 
continued and confirmed a 30 percent evaluation for PTSD with 
sleep disorder and fatigue.  While the veteran's service 
representative submitted a statement in November 2001 
expressing disagreement with these evaluations, it appears 
that no subsequent SOC was ever issued with regard to these 
issues. 

As no SOC appears to have been issued with regard to the 
December 1999 rating decision regarding a higher rating for 
the low back disorder or the October 2001 decision pertaining 
to a higher rating for PTSD with sleep disorder and fatigue 
and rectal and anal sphincter control, under the Court's 
decision in Manlincon v. West, 12 Vet. App. 238, 240 (1999), 
the Board must instruct the RO that these issues remain 
pending in appellate status (see 38 C.F.R. § 3.160(c) (2001)) 
and require further action.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.26 (2001).  In this regard, it is 
important to note that these claims are not before the Board 
at this time and will only be before the Board if the veteran 
files a timely-filed substantive appeal.  The Board's actions 
regarding these issues are only directed at this time to 
fulfill the requirements of the Court in Manlincon.  

Consequently, the case with regard to these issues is 
REMANDED for the following:

The RO should issue a SOC to the veteran 
addressing the issues of entitlement to 
higher ratings for a low back disorder, 
PTSD with sleep disorder and fatigue, and 
impairment of rectal and anal sphincter 
control, and include citation to all 
relevant law and regulation pertinent to 
these claims.  The veteran must be 
advised of the time limit in which he may 
file the substantive appeals.  38 C.F.R. 
§ 20.302(b) (2001).  Then, only if 
appeals are timely perfected, these 
issues are to be returned to the Board 
for further appellate consideration, if 
otherwise in order.  The Board intimates 
no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



